19-70067-tmd Doc#446 Filed 07/20/20 Entered 07/20/20 06:37:46 Main Document Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: July 17, 2020.

                                                                                   __________________________________
                                                                                             TONY M. DAVIS
                                                                                   UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________
                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                           MIDLAND DIVISION


       In re:                                                                 Chapter 11

       TAJAY RESTAURANTS, INC., et al.,                                       Case No. 19-70067-TMD
                                                                              (Jointly Administered)
                               Debtors.1
       ________________________________________

            ORDER ALLOWING, IN PART, LONG JOHN SILVER’S, LLC’S AND LJS
             RESTAURANTS, LLC, SUCCESSOR TO LJS RESTAURANTS, INC.’S
                         ADMINISTRATIVE EXPENSE CLAIM
                    (Against Yummy Seafoods, LLC, Case No. 19-70068)
                                   [Docket No. 401]

                There came on for consideration before the Honorable Tony M. Davis, United States

   Bankruptcy Judge, Long John Silver’s, LLC’s (“LJS”) Application for Order Allowing

   Administrative Expense Claim (the “Application”) [Doc. No. 401] filed by Long John Silver’s, LLC

   and LJS Restaurants, LLC, successor to LJS Restaurants, Inc. (collectively, the “Applicant”), and the

   Debtors’ Objection filed June 22, 2020 (the “Objection”) [Doc. No. 413]. The Court, upon the

   representation that the parties agree to the entry of this Order, finds that it has jurisdiction over this



   1The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are
   as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc. (3602). The mailing
   address for the Debtors, solely for purposes of notices and communications, is 3304 Essex Drive, Richardson, Texas 75802.
19-70067-tmd Doc#446 Filed 07/20/20 Entered 07/20/20 06:37:46 Main Document Pg 2 of 3




   matter pursuant to 28 U.S.C. § 1334, that this is a core proceeding pursuant to 28 U.S.C. § 157(b),

   that venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409, that proper and adequate

   notice of the Application, and finds and concludes as follows:

          IT IS HEREBY ORDERED that the Application’s administrative expense is allowed against

   Debtor Yummy Seafoods, LLC in the amount of $10,479.97; and

          IT IS FURTHER ORDERED that this Court shall retain jurisdiction with respect to all

   matters arising from or related to the implementation of this order.



   APPROVED:

   FROST BROWN TODD LLC
   Edward M. King (Kentucky Bar No. 86928)
   400 W. Market Street, 32nd Fl.
   Louisville, KY 40202
   Telephone: (502) 589-5400
   Facsimile: (502) 581-1087
   Email: tking@fbtlaw.com
   -and-
   /s/ Mark A. Platt
   Mark A. Platt (Bar No. 00791453)
   2101 Cedar Springs Road, Suite 900
   Dallas, TX 75201
   Telephone: (214) 545-3472
   Facsimile: (214) 545-3473
   Email: mplatt@fbtlaw.com

   Counsel for Long John Silver’s, LLC
   and LJS Restaurants, LLC, successor to LJS Restaurants, Inc.

   /s/ Mark C. Taylor
   Eric Taube (Bar No. 19679350)
   Mark Taylor (Bar No. 19713225)
   Evan J. Atkinson (Bar No. 24091844)
   WALLER LANSDEN DORTCH & DAVIS, LLP
   100 Congress Avenue, Suite 1800
   Austin, Texas 78701
   Telephone: (512) 685-6400
   Telecopier: (512) 685-6417
   Eric.Taube@wallerlaw.com
19-70067-tmd Doc#446 Filed 07/20/20 Entered 07/20/20 06:37:46 Main Document Pg 3 of 3



   Mark.Taylor@wallerlaw.com
   Evan. Atkinson@wallerlaw.com

   Attorneys for the Debtors and Debtors in Possession




   4846-9766-5470v2
